RENDERED: JANUARY 21, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                             NO. 2018-CA-0575-MR


JACK HOLLAND                                                         APPELLANT


            ON REMAND FROM KENTUCKY SUPREME COURT
                    (FILE NO. 2019-SC-0720-DG)

v.               APPEAL FROM OLDHAM CIRCUIT COURT
                 HONORABLE KAREN A. CONRAD, JUDGE
                        ACTION NO. 80-CR-00065



COMMONWEALTH OF KENTUCKY                                               APPELLEE



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **


BEFORE: CLAYTON, CHIEF JUDGE; CETRULO AND DIXON, JUDGES.

CLAYTON, CHIEF JUDGE: This case is before us on remand from the Kentucky

Supreme Court for further consideration in light of that Court’s recent decision in

Commonwealth v Crumes, 630 S.W.3d 630 (Ky. 2021). Upon further review, we

affirm the Oldham Circuit Court’s order.
              FACTUAL AND PROCEDURAL BACKGROUND

             On January 20, 1980, Barbara Helm went missing after leaving work

at the Blue Boar Cafeteria in Louisville, Kentucky. Four days later, on January 24,

1980, Helm’s body was found on a roadside embankment in nearby Oldham

County, Kentucky. On January 30, 1980, Jack Holland – Appellant herein – was

questioned, for the second time in as many weeks, by authorities about Helm’s

disappearance. He denied having any part in Helm’s disappearance and claimed

that he had been with one Larry James at an establishment known as the Do Drop

Inn and, later, at Wendell’s Tavern, both located in Louisville, at the time Helm

disappeared. James was later questioned and confirmed Holland’s alibi.

             Later, George Waldridge offered information related to the Blue Boar

crimes in exchange for leniency in regard to charges related to a motor vehicle

accident in which he had earlier been involved. The authorities arranged for

Waldridge to contact Holland and discuss the Blue Boar crimes, but under the

guise of discussing a fictitious bank robbery. The ensuing conversation was to be

monitored and recorded by the authorities.

             A subsequent phone call between Waldridge and Holland, during

which the two agreed to meet later in the day to discuss the would-be robbery, was




                                        -2-
recorded. The meeting that took place was monitored, as well, and law

enforcement arrested Holland and James later that evening.

            At trial, Waldridge testified that Holland had asked for his help in

robbing the Blue Boar and that he had confessed to killing Helm. Holland was

found guilty and convicted of the robbery and murder of Helm. He was sentenced

to twenty years’ imprisonment for the robbery and the death penalty for murder.

However, the Kentucky Supreme Court reversed and remanded on appeal. On

remand, Holland, pursuant to North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160,

27 L. Ed. 2d 162 (1970), pleaded guilty to one count of murder and one count of

robbery in the first degree, and was found to be a second-degree persistent felony

offender. He was sentenced to life imprisonment on March 5, 1987.

             In August of that year, John W. Stewart, an Assistant

Commonwealth’s Attorney in Jefferson County, wrote a letter (hereinafter referred

to as the “Stewart letter”) to Bruce Hamilton, the Commonwealth’s Attorney for

Oldham County. This letter was in response to Hamilton’s apparent efforts to

obtain the cooperation of the Jefferson County Commonwealth Attorney’s office in

getting George Waldridge to be placed in a “safe place” within the Kentucky

Department of Corrections. Stewart declined to assist, explaining that he viewed

Waldridge in a negative light, and that, in his opinion, Waldridge would “do

anything or say anything for anybody in an attempt to better his cause.” Stewart


                                        -3-
further commented that Waldridge, during his Jefferson County trial, had “alleged

that Detective Ashcraft [(a detective that was initially involved in investigating the

Blue Boar crimes)] coerced his testimony in [Appellant’s] murder trial by

physically abusing him prior to his testimony.”

                In December of 1993, Appellant filed a CR1 60.02 motion with the

Oldham County Circuit Court. Appellant’s requested relief was denied via order

entered on May 9, 1994.

                On April 3, 1997, Appellant filed a motion pursuant to RCr2 11.42,

alleging ineffective assistance of counsel. The trial court appointed counsel to

represent Appellant in the associated proceedings, and on April 15, 2002, an

evidentiary hearing was held on Appellant’s motion. The motion was denied via

an order and opinion entered by the lower court on April 29, 2002. This Court

affirmed the lower court’s judgment on September 5, 2003, via an unpublished

opinion. The Kentucky Supreme Court entered an order denying discretionary

review on March 10, 2004.

                On January 29, 2004, Appellant filed a second CR 60.02 motion in

Oldham County Circuit Court. The motion was, once again, denied. On this

occasion, however, the trial court denied the motion as improper because, in its


1
    Kentucky Rules of Civil Procedure.
2
    Kentucky Rules of Criminal Procedure.

                                            -4-
view, the issues raised by the new motion had already been raised in the RCr 11.42

motion. Appellant did not appeal the trial court’s order.

                 Subsequently, on March 17, 2005, Appellant filed a petition for

habeas corpus in the United States District Court for the Western District of

Kentucky. Appellant fared no better in federal court, however, and on February 7,

2006, the federal district court entered an order denying Appellant’s requested

habeas relief.

                 Finally, on March 21, 2016, Appellant filed the motion that would

ultimately serve as the subject of this appeal. Proceeding pro se, Appellant filed

yet another CR 60.02 motion, alleging Brady3 violations, as well as several other

pro se motions. The trial court appointed counsel to assist Appellant with his post-

conviction motions, and counsel supplemented Appellant’s CR 60.02 motion.

Thereafter, counsel supplemented Appellant’s motion once again, this time raising

additional claims under RCr 11.42. On September 29, 2017, the Commonwealth

filed a response to Appellant’s motions. Appellant later filed a reply and made

clear that he intended to seek an evidentiary hearing.

                                          ANALYSIS

                 Within Appellant’s combination CR 60.02/RCr 11.42 motion, he

claimed that Waldridge had been coerced into testifying that Appellant had


3
    See Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963).

                                                -5-
committed the robbery and murder of Helm. Specifically, Appellant claimed that

the aforementioned Detective Ashcraft, after Waldridge had indicated that he was

unwilling to testify against Appellant, had “plac[ed] his knee in [Waldridge’s]

chest while Waldridge was sitting and slapp[ed] him for approximately 4 to 5

minutes to make [Waldridge] testify that [a]ppellant Jack Joe Holland committed

the robbery and murder” and to testify that Appellant had requested Waldridge’s

assistance in committing the Blue Boar crimes.

             Appellant made a number of arguments in his motion. First,

Appellant claimed that his counsel was ineffective in failing to make him aware of

testimony presented during Waldridge’s trial in which Waldridge stated that

Detective Ashcraft had physically coerced his testimony in Appellant’s trial.

Second, Appellant claimed that the Stewart letter constituted exculpatory evidence,

and that, had he known about the information contained in the letter, he would not

have pleaded guilty, but would instead have insisted on going to trial.

             In addition to the Stewart letter, Appellant pointed to the existence of

an affidavit executed on October 21, 2016, and signed by Waldridge. Within that

affidavit, Waldridge recanted the testimony he had offered at Appellant’s first trial,

stating that he had “testified at the trial of Jack Holland,” but that Holland had

“never told [him] that he had committed the Blue Boar murder of Barbara Helm.”




                                          -6-
             On March 27, 2018, the trial court, without holding an evidentiary

hearing on the matter, entered an order denying Appellant’s motions. The court

held that Appellant’s counsel was only required to conduct a “reasonable

investigation for evidence” and that “requiring counsel to review trial transcripts of

an unrelated criminal case [(Waldridge’s case)] far exceed[ed] ‘reasonable

professional assistance.’” The trial court further found that Appellant was not

prejudiced by trial counsel’s performance. Therefore, the court denied Appellant’s

requested relief under RCr 11.42.

             Regarding the CR 60.02 motion based on the affidavit of Waldridge,

the court held that a hearing was unnecessary because of the inherent unreliability

of Waldridge’s recantation. The court pointed to the fact that Waldridge did not

recant until counsel for Appellant interviewed him in prison in 2016. It noted that

Appellant had previously assaulted Waldridge and that Appellant had been

recently denied a hearing before the parole board that would likely result in his

imprisonment until his death. The court held that Waldridge’s affidavit was

unreliable. Following the trial court’s denial, Appellant filed this appeal.

             We originally held in this appeal that the trial court properly denied

the RCr 11.42 motion which was based on errors of counsel or exculpatory

evidence. However, we reversed and remanded the trial court as it related to the

CR 60.02 motion because of the failure of the trial court to hold an evidentiary


                                         -7-
hearing on the credibility and reliability of Waldridge’s recantation. We held that

an evidentiary hearing was needed to determine the veracity of the contents of the

affidavit. The Kentucky Supreme Court granted discretionary review, vacated, and

remanded our decision for our reconsideration under the subsequently decided

Crumes case. In Crumes, the Supreme Court held that deciding on the credibility

of the witness and the reliability of the recantation is the responsibility of the trial

court which cannot be disturbed by the appellate court absent an abuse of

discretion. The trial court did hold an evidentiary hearing in Crumes and denied

the CR 60.02(f) motion.

             As stated we review the denial of a CR 60.02 motion under an

abuse of discretion standard. The test for abuse of discretion is whether the trial

judge’s decision was arbitrary, unreasonable, unfair, or unsupported by sound legal

principles. Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999).

Therefore, we will affirm the lower court’s decision unless there is a showing of

some “flagrant miscarriage of justice.” Gross v. Commonwealth, 648 S.W. 2d 853,

858 (Ky. 1983). Before the movant is entitled to an evidentiary hearing on a CR

60.02 motion, he must affirmatively allege facts which, if true, justify vacating the

judgment and further allege special circumstances that justify CR 60.02 relief.

Gross, 648 S.W.2d at 856.




                                           -8-
              The trial court in this matter reviewed the pleadings of the parties, and

the issues were fully briefed. The court was aware of Waldridge’s sworn statement

as well as the facts that gave rise to the recantation. “The general rules are that

recanting testimony is viewed with suspicion; . . . the trial judge is in the best

position to make the determination because he has observed the witnesses and can

often discern and assay the incidents, the influences and the motives that prompted

the recantation; and his rejection of the recanting testimony will not lightly be set

aside by an appellate court.” Thacker v. Commonwealth, 453 S.W.2d 566, 568

(Ky. 1970).

              The trial court denied Appellant’s CR 60.02 motion. In denying

relief, the trial court relied on Taylor v. Commonwealth, 175 S.W.3d 68 (Ky.

2005), for the proposition that recanted testimony is unreliable and, therefore,

afforded very little weight. The trial court also noted that Waldridge only changed

his testimony after counsel for Appellant interviewed him in prison in 2016; that

Waldridge had previously been assaulted by Appellant; and that Appellant, not

Waldridge, had recently been denied parole, which would likely result in

Appellant’s imprisonment until death. The trial court, therefore, determined that

Waldridge was an “unreliable witness whose testimony carrie[d] little weight,” and

held that a hearing was not necessary to make a determination as to reliability.

              We cannot say that the trial court abused its discretion in not


                                          -9-
holding an evidentiary hearing or in denying the CR 60.02 motion. The parties

were given a meaningful opportunity to address the motion. The court was aware

that Waldridge recanted approximately 25 years after the trial concluded and held

that the facts “are undisputed and speak for themselves,” and therefore a hearing

was not necessary to determine the credibility of Waldridge’s recantion. The court

considered the facts, the arguments, and the law in reaching its decision. An

evidentiary hearing was not necessary. Therefore, we affirm the trial court in all

respects.

             ALL CONCUR.



BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

Jack Joe Holland, pro se                  Andy Beshear
Eddyville, Kentucky                       Attorney General of Kentucky
                                          (former)

                                          Matthew R. Krygiel
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                        -10-